Application for Rehearing.
Shohl, P. J.
Although the constitutional question was considered by the court, no specific reference was made to it in our former opinion. The matter is discussed in the cases there cited, particularly in the case of Rogers v. Hennepin County, 240 U. S., 184, at pages 191, 192. It does not appear that the other forms of property are exempt in Ohio, and, if they were, the Rogers case disposes of the effect of such discrimination ort the constitutionality of the law.
The application for rehearing will be denied.

Application denied.

Hamilton, J., concurs.
Cushing, J., not participating.